Exhibit 10.30

WAIVER AND CONSENT




THIS WAIVER AND CONSENT, dated as of June 20, 2007 (this “Consent”), is by and
among ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation (the “Company”),
INTABEX NETHERLANDS B.V., a company formed under the laws of The Netherlands and
a Subsidiary of the Company (the “Dutch Borrower”; together with the Company,
collectively the “Borrowers,” and individually, a “Borrower”), each of the
Domestic Subsidiaries of the Borrower from time to time party hereto (the
“Domestic Guarantors”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”; together with the Company and the Domestic Guarantors,
collectively the “Guarantors” and individually, a “Guarantor”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).







W I T N E S S E T H:




WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of March
30, 2007 (as previously amended or modified and as further amended, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement) among the Borrower, the Guarantors, the lenders and
other financial institutions from time to time party thereto (the “Lenders”),
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrower;




WHEREAS, the Company is restating its December 31, 2006 Form 10-Q which was
previously delivered to the Administrative Agent on or prior to the Closing Date
pursuant to Section 3.1 of the Credit Agreement (“Closing Date Financial
Statements”);




WHEREAS, the Company is requesting that the Required Lenders waive any potential
Event of Default under Sections 5.2(a) or 7.1(b) of the Credit Agreement
relating to the restatement of the Closing Date Financial Statements to correct
a cumulative understatement of income tax expense and any misrepresentation by
the Company as to the accuracy of such Closing Date Financial Statements
(collectively, the “Event of Default”);




WHEREAS, the Credit Parties have requested that the Required Lenders extend the
time for delivery of (a) the annual financial statements referred to in Section
5.1(a)(i) and (ii) of the Credit Agreement for the fiscal year ended March 31,
2007 (the “Section 5.1(a) Financial Statements”) and (b) the certificates
referred to in Section 5.2(a) and (b) of the Credit Agreement for the fiscal
year ended March 31, 2007 (collectively, the “Section 5.2 Certificates”), in
each case to a date which is on or before June 29, 2007; and




WHEREAS, the Required Lenders are willing to (a) waive the Event of Default and
(b) extend the time for delivery of the Section 5.1(a) Financial Statements and
the Section 5.2 Certificates to a date which is on or before June 29, 2007, in
each case subject to the terms and conditions set forth herein.




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:







SECTION 1

WAIVER AND CONSENT




1.1

Waiver.  Notwithstanding the provisions of the Credit Agreement to the contrary,
the Required Lenders hereby waive the Event of Default.




1.2

Consent.  Notwithstanding the provisions of the Credit Agreement to the
contrary, the Required Lenders hereby extend the time for delivery of the
Section 5.1(a) Financial Statements and the Section 5.2 Certificates to a date
which is on or before June 29, 2007.




1.3

Effectiveness of Waiver and Consent.  This Consent shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach or default nor as a waiver of any breach or default of
which the Lenders have not been informed by the Credit Parties, (b) affect the
right of the Lenders to demand compliance by the Credit Parties with all terms
and conditions of the Credit Agreement, except as specifically consented to
pursuant to the terms hereof, (c) be deemed a waiver of any transaction or
future action on the part of the Credit Parties requiring the Lenders’ or the
Required Lenders’ consent or approval under the Credit Agreement, or (d) except
as consented to and waived hereby, be deemed or construed to be a waiver or
release of, or a limitation upon, the Administrative Agent’s or the Lenders’
exercise of any rights or remedies under the Credit Agreement or any other
Credit Document, whether arising as a consequence of any Event of Default which
may now exist or otherwise, all such rights and remedies hereby being expressly
reserved.







SECTION 2

CONDITIONS TO EFFECTIVENESS




2.1

Closing Conditions.  This Consent shall become effective as of the day and year
set forth above upon satisfaction of the following conditions (in form and
substance reasonably acceptable to the Administrative Agent):




(a)

Executed Consent.  The Administrative Agent shall have received a copy of this
Consent duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.




(b)

Executed Lender Consents.  The Administrative Agent shall have received executed
lender consents, in substantially the form of Exhibit A attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Consent on their behalf.  The delivery by the Administrative Agent of its
signature page to this Consent shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.




(c)

Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Consent shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




SECTION 3

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows:




(a)

It has taken all necessary action to authorize the execution, delivery and
performance of this Consent.




(b)

This Consent has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).




(c)

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Consent.




(d)

The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).




(e)

After giving effect to this Consent, no event has occurred and is continuing
which constitutes a Default or an Event of Default.




(f)

The Security Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Security Documents and prior to all Liens other than Permitted
Liens.




(g)

Except as specifically provided in this Consent, the Credit Party Obligations
are not reduced or modified by this Consent and are not subject to any offsets,
defenses or counterclaims.







SECTION 4

MISCELLANEOUS




4.1

Counterparts/Telecopy.  This Consent may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Consent by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.




4.2

Instrument Pursuant to Credit Agreement.  This Consent is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.  




4.3

Reaffirmation of Credit Party Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.




4.4

Amended Terms.  The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this Consent.
 Except as specifically amended hereby or otherwise agreed, the Credit Agreement
and the other Credit Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.




4.5

Survival.  Except as expressly modified and amended in this Consent, all of the
terms and provisions and conditions of each of the Credit Documents shall remain
unchanged.  




4.6

Expenses.  The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Consent, including without limitation the reasonable fees, expenses and
retainer amounts of the Administrative Agent’s legal counsel and financial
consultants.




4.7

Further Assurances.  The Credit Parties agree to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Consent.




4.8

Governing Law.  THIS CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS  PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).




4.9

Successors and Assigns.  This Consent shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.




4.10

General Release.  In consideration of the Lenders entering into this Consent,
each Credit Party hereby releases the Administrative Agent, the Lenders, and the
Administrative Agent's and the Lenders' respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act under
the Credit Agreement on or prior to the date hereof, except, with respect to any
such person being released hereby, any actions, causes of action, claims,
demands, damages and liabilities arising out of such person’s gross negligence,
bad faith or willful misconduct.




4.11

Waiver of Jurisdiction; Service of Process; Waiver of Jury Trial; Arbitration.
 The jurisdiction, service of process, waiver of jury trial and arbitration
provisions set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.







[Balance of Page Intentionally Left Blank].














ALLIANCE ONE INTERNATIONAL, INC.

CONSENT







Each of the parties hereto has caused a counterpart of this Consent to be duly
executed and delivered as of the date first above written.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:       /s/  Robert E. Harrison

Name:

       Robert E. Harrison

Title:

Chief Executive Officer & President







By:       /s/  James A. Cooley

Name:

       James A. Cooley

Title:

Executive Vice President & Chief Financial
           Officer







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:       /s/  James A. Cooley

Name:

       James A. Cooley

Title:

Attorney-in-fact







By:       /s/  Joel Thomas

Name:

       Joel Thomas

Title:

Attorney-in-fact










DOMESTIC GUARANTORS:

[NONE]







FOREIGN GUARANTORS:

ALLIANCE ONE INTERNATIONAL AG







By:       /s/  James A. Cooley

Name:

       James A. Cooley

Title:

Authorized Signor




By:       /s/  Joel Thomas

Name:

       Joel Thomas

Title:

Authorized Signor




















ALLIANCE ONE INTERNATIONAL, INC.

CONSENT







ADMINISTRATIVE AGENT

AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender







By:       /s/  Jorge A. Gonzalez

Name:

       Jorge A. Gonzalez

Title:

Managing Director
































EXHIBIT A




FORM OF

LENDER CONSENT




See Attached.

















LENDER CONSENT







This Lender Consent is given pursuant to the Amended and Restated Credit
Agreement, dated as of March 30, 2007 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) by and among ALLIANCE
ONE INTERNATIONAL, INC., a Virginia corporation (the “Company”), INTABEX
NETHERLANDS B.V., a company formed under the laws of The Netherlands and a
Subsidiary of the Company (the “Dutch Borrower”; together with the Company,
collectively the “Borrowers,” and individually, a “Borrower”), each of the
Domestic Subsidiaries of the Borrower from time to time party thereto (the
“Domestic Guarantors”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”; together with the Company and the Domestic Guarantors,
collectively the “Guarantors” and individually, a “Guarantor”), the lenders and
other financial institutions from time to time party thereto (the “Lenders”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.




The undersigned hereby approves the Waiver and Consent (the “Consent”), to be
dated on or about June 20, 2007 by and among the Borrower, the Guarantors party
thereto, and the Administrative Agent and hereby authorizes the Administrative
Agent to execute and deliver the Consent on its behalf and, by its execution
below, the undersigned agrees to be bound by the terms and conditions of the
Consent and the Credit Agreement.  




Delivery of this Lender Consent by telecopy shall be effective as an original.




A duly authorized officer of the undersigned has executed this Lender Consent as
of the ___ day of June, 2007.




______________________________,

as a Lender







By:

______________________________

Name:

______________________________

Title:

______________________________


















